MEMORANDUM OPINION AND ORDER
PRANK POMMERSHEIM, Chief Justice.
Based on the Appellant’s Motion to Dismiss filed with this Court on January 12, 2001, the Court finds good cause has been shown to Dismiss this Appeal for failure of the Appellant to file an Opening Brief within the time period allowed by the Court in the Briefing Schedule issued on April 7, 2000. Under this Briefing Schedule, Appellant had until May 8, 2000 to file an Opening Brief. As of January 12, 2001, Appellant had failed to file an Opening Brief. The Court also finds that Appellant has failed to provide any evidence, facts or arguments to the Court that the Order of Eviction and Default Judgment for Damages issued by the Tribal Court on January 25, 2000 was either factually or procedurally erroneous.
For these reasons, the Motion to Dismiss Appeal with Prejudice is granted. The Court Orders the Appeal in this case dismissed. The Court also notes that the Stay Pending Appeal issued by the Tribal Court expires upon issuance of this Order. Appellant may execute the original Order of Eviction and Default Judgment for Damages upon issuance of this Order.